Exhibit 4.1 Ford Credit Floorplan Master Owner Trust Issuer [Indenture Trustee] Indenture Trustee Indenture Dated as of , 20 Asset Backed Notes TABLE OF CONTENTS Page ARTICLE I Definitions Section 1.01. Definitions 3 Section 1.02. Other Definitional Provisions. 23 ARTICLE II The Notes Section 2.01. Form Generally 24 Section 2.02. Denominations 24 Section 2.03. Execution, Authentication and Delivery. 25 Section 2.04. Authenticating Agent. 25 Section 2.05. Registration of and Limitations on Transfer and Exchange of Notes. 26 Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes. 28 Section 2.07. Persons Deemed Owners 29 Section 2.08. Appointment of Paying Agent. 29 Section 2.09. Access to List of Noteholders' Names and Addresses. 30 Section 2.10. Cancellation 30 Section 2.11. Release of Collateral 30 Section 2.12. New Issuances. 31 Section 2.13. Book-Entry Notes 32 Section 2.14. Notices to Clearing Agency or Foreign Clearing Agency 33 Section 2.15. Definitive Notes 33 Section 2.16. Global Notes; Euro-Note Exchange Date 34 Section 2.17. Meetings of Noteholders 34 Section 2.18. Uncertificated Classes 35 ARTICLE III Representations and Covenants of Issuer Section 3.01. Payment of Principal and Interest. 35 Section 3.02. Maintenance of Office or Agency 35 Section 3.03. Money for Note Payments to Be Held in Trust. 35 Section 3.04. Existence 37 Section 3.05. Protection of Trust 37 Section 3.06. Opinions as to Trust Assets. 38 Section 3.07. Performance of Obligations; Servicing of Receivables. 38 Section 3.08. Negative Covenants 40 Section 3.09. Statements as to Compliance 41 Section 3.10. Issuer May Consolidate, Etc., Only on Certain Terms. 41 Section 3.11. Successor Substituted 43 Section 3.12. No Other Business 43 Section 3.13. No Borrowing 44 i Section 3.14. Servicer's Obligations 44 Section 3.15. Guarantees, Loans, Advances and Other Liabilities 44 Section 3.16. Capital Expenditures 44 Section 3.17. Removal of Administrator 44 Section 3.18. Restricted Payments 44 Section 3.19. Notice of Events of Default 45 Section 3.20. Further Instruments and Acts 45 Section 3.21. Additional Representations and Warranties of Issuer 45 ARTICLE IV Satisfaction and Discharge Section 4.01. Satisfaction and Discharge of Indenture 46 Section 4.02. Application of Trust Money 47 ARTICLE V Amortization Events, Defaults and Remedies Section 5.01. Amortization Events 48 Section 5.02. Events of Default 48 Section 5.03. Acceleration of Maturity; Rescission and Annulment. 49 Section 5.04. Collection of Indebtedness and Suits for Enforcement by Indenture Trustee. 49 Section 5.05. Remedies; Priorities. 52 Section 5.06. Optional Preservation of Trust Assets 53 Section 5.07. Limitation on Suits 54 Section 5.08. Unconditional Rights of Noteholders to Receive Principal and Interest 55 Section 5.09. Restoration of Rights and Remedies 55 Section 5.10. Rights and Remedies Cumulative 55 Section 5.11. Delay or Omission Not Waiver 55 Section 5.12. Rights of Noteholders to Direct Indenture Trustee 55 Section 5.13. Waiver of Past Defaults 56 Section 5.14. Undertaking for Costs 56 Section 5.15. Waiver of Stay or Extension Laws 56 Section 5.16. Sale of Trust Assets. 57 Section 5.17. Action on Notes 57 ARTICLE VI The Indenture Trustee Section 6.01. Duties of Indenture Trustee. 58 Section 6.02. Notice of Amortization Event, Events of Default or Servicer Default 60 Section 6.03. Rights of Indenture Trustee 60 Section 6.04. Not Responsible for Recitals or Issuance of Notes 61 Section 6.05. May Hold Notes 62 Section 6.06. Money Held in Trust 62 Section 6.07. Compensation, Reimbursement and Indemnification. 62 Section 6.08. Replacement of Indenture Trustee 63 ii Section 6.09. Successor Indenture Trustee by Merger 64 Section 6.10. Appointment of Co-Indenture Trustee or Separate Indenture Trustee. 64 Section 6.11. Eligibility; Disqualification 65 Section 6.12. Preferential Collection of Claims Against 66 Section 6.13. Tax Returns 66 Section 6.14. Representations and Covenants of Indenture Trustee 66 Section 6.15. The Securities Intermediary; Certain Matters Relating to Trust Account Securities Subaccounts. 66 Section 6.16. Duty to Update Disclosure 68 Section 6.17. Indenture Trustee Indemnification 68 ARTICLE VII Noteholders' List and Reports by Indenture Trustee and Issuer Section 7.01. Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders 69 Section 7.02. Preservation of Information; Communications to Noteholders. 69 Section 7.03. Reports by Issuer. 69 Section 7.04. Reports by Indenture Trustee. 70 Section 7.05. Notice by Publication 71 ARTICLE VIII Allocation and Application of Collections Section 8.01. Collection of Money 71 Section 8.02. Rights of Noteholders 72 Section 8.03. Establishment of Collection Account and Excess Funding Account; Certain Matters Relating to Trust Account Cash Deposit Subaccounts. 72 Section 8.04. Collections and Allocations. 77 Section 8.05. Interest Reallocation Groups; Excess Interest Sharing Groups; Principal Sharing Groups. 79 Section 8.06. Shared Enhancement Series 79 Section 8.07. Release of Trust Assets; Eligible Loan Documents. 80 ARTICLE IX
